Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-2, 4, 6-10, 12, 14-17 and 19-25 are presented for examination and claims 3, 5, 11, 13 and 18 are cancelled.
Response to Amendment/Response to Arguments
2.	Applicant's arguments and amendments filed 12/28/20 have been fully considered and they are persuasive, therefor, the rejections are withdrawn.
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments and amendment filed 12/28/20 have been fully considered, and they are persuasive and claims1-2, 4, 6-10, 12, 14-17 and 19-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from 

/KIDEST BAHTA/Primary Examiner, Art Unit 2119